UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6291



WALLACE MITCHELL,

                                             Plaintiff - Appellant,

          versus


K. WILLIAMS, Sergeant; CAPTAIN RUZICKA; ALTON
BARR, Officer; D. BROWN, Officer; HOWARD
BARKSDALE, Officer; D. DEMBY, Sergeant; DELAN-
VIEL EVANS, Sergeant; OFFICER KNIGHT; E.
NWOJI, Officer; R W. MANNING, Officer; DEREK
WHEELER, Officer; D. JOHNSON, Officer; OFFICER
TOWNSEND; EUGENE BURNS, Sergeant; OFFICER
MCMILLIAN, Property; W. TAYLOR, Officer, COII,

                                            Defendants - Appellees,

          and


B. TAYLOR, Officer in their personal and pro-
fessional capacity,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
1915-L)


Submitted:   June 18, 1998                   Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Wallace Mitchell, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Wendy Ann Kronmiller, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and order denying Appellant’s

motion for recusal. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Mitchell v. Williams,

No. CA-97-1915-L (D. Md. Dec. 24, 1997; Feb. 18, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2